     Case 5:20-cv-02628-JWH-SP Document 1 Filed 12/22/20 Page 1 of 11 Page ID #:1


 1   Babak Hashemi, Esq. (State Bar No. 263494)
     LAW OFFICES OF BABAK HASHEMI, ESQ
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 464-8529
 4   BabakHashemiLaw@gmail.com
 5   Attorney for Plaintiff: JAMES RUTHERFORD
 6

 7                          UNITED STATES DISTRICT COURT
 8                        CENTRAL DISTRICT OF CALIFORNIA
 9

10   JAMES RUTHERFORD, an                    Case No.
11   individual,                             Complaint For Damages And
12
                 Plaintiff,                  Injunctive Relief For:
     v.
13                                            1. VIOLATIONS OF THE
14   SAM’S MARKET & LIQUOR,                      AMERICANS WITH DISABILITIES
                                                 ACT OF 1990, 42 U.S.C. §12181 et
15   INC., a California corporation;
                                                 seq. as amended by the ADA
     UPLAND RAJCIC BROTHERS,                     Amendments Act of 2008 (P.L. 110-
16
     LLC, a California limited liability         325).
17   company; and DOES 1-10, inclusive,
18                                            2. VIOLATIONS OF THE UNRUH
                       Defendants.               CIVIL RIGHTS ACT, CALIFORNIA
19                                               CIVIL CODE § 51 et seq.
20         Plaintiff, JAMES RUTHERFORD, an individual, (“Plaintiff”), complains of
21   Defendants SAM’S MARKET & LIQUOR, INC., a California corporation;
22   UPLAND RAJCIC BROTHERS, LLC, a California limited liability company; and
23   Does 1-10 (“Defendants”) and alleges as follows:
24                                         PARTIES
25   1.    Plaintiff is an adult California resident.    Plaintiff’s musculoskeletal and
26   neurological systems are impaired such that Plaintiff is substantially limited in
27   performing one or more major life activities, including but not limited to: walking,
28   standing, ambulating, sitting, in addition to twisting, turning, and grasping objects.

                                               1
                                          COMPLAINT
     Case 5:20-cv-02628-JWH-SP Document 1 Filed 12/22/20 Page 2 of 11 Page ID #:2


 1   As a result of these disabilities, Plaintiff relies upon manually powered mobility
 2   aids, including a cane, Rollator walker and a wheelchair, to ambulate. Plaintiff
 3   qualifies as a member of a protected class under the Americans with Disabilities
 4   Act, 42 U.S.C. §12102(2) as amended by the ADA Amendments Act of 2008 (P.L.
 5   110-325) (“ADA”) and the regulations implementing the ADA set forth at 28
 6   C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to Defendant’s facility and
 7   prior to instituting this action, Plaintiff suffered from a “qualified disability” under
 8   the ADA, including those set forth in this paragraph. Plaintiff is also the holder of
 9   a Disabled Person Parking Placard.
10   2.    Plaintiff is informed and believes and thereon alleges that Defendant
11   UPLAND RAJCIC BROTHERS, LLC, owned the real property located at 904 N
12   Central Ave., Upland, CA 91786 (“Subject Property”) where the Sam's Market &
13   Liquor is located on or around September 12, 2020 and continues to do so
14   currently.
15   3.    Plaintiff is informed and believes and thereon alleges that Defendant SAM’S
16   MARKET & LIQUOR, INC., owned, operated, and controlled Sam's Market &
17   Liquor (“Business”) located at the Subject Property on September 12, 2020 and
18   continues to do so currently.
19   4.    The Business is a retail service provider open to the public, which is a “place
20   of public accommodation” as that term is defined by 42 U.S.C. § 12181(7).
21   5.    Plaintiff does not know the true name of DOE Defendants, that may be
22   related to the Business and/or Property. Plaintiff is informed and believes that
23   each of the Defendants herein, including Does 1 through 10, inclusive, is
24   responsible in some capacity for the events herein alleged. Plaintiff will seek leave
25   to amend when the true names, capacities, connections, and responsibilities of the
26   Defendants and Does 1 through 10, inclusive, are ascertained.
27   ///
28   ///
                                                2
                                           COMPLAINT
     Case 5:20-cv-02628-JWH-SP Document 1 Filed 12/22/20 Page 3 of 11 Page ID #:3


 1                                          JURISDICTION AND VENUE
 2   6.         This Court has subject matter jurisdiction over this action pursuant to
 3   28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
 4   7.         This court has supplemental jurisdiction over Plaintiff’s non-federal claims
 5   pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 6   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 7   federal ADA claims in that they have the same nucleus of operative facts and
 8   arising out of the same transactions, they form part of the same case or controversy
 9   under Article III of the United States Constitution.
10   8.         Venue is proper in this court pursuant to 28 U.S.C. §1391 because the real
11   property which is the subject of this action is located in this district and because
12   Plaintiff's causes of action arose in this district.
13                                            FACTUAL ALLEGATIONS
14   9.         On or about September 12, 2020 Plaintiff visited the Business located on the
15   Subject Property for the dual purpose of availing himself to the services provided
16   to the public, browsing the liquor selection and to confirm that this public place of
17   accommodation is accessible to persons with disabilities within the meaning
18   federal and state law.1
19   10.        The Business is a facility open to the public, a place of public
20   accommodation, and a business establishment.
21   11.        Parking spaces are one of the facilities, privileges and advantages reserved
22   by Defendants to persons at the Property serving the Business.
23   12.        Unfortunately, although parking and accessible route were one of the
24   facilities reserved for patrons, there were no designated parking or accessible
25   routes available for persons with disabilities that complied with the 2010
26   Americans with Disabilities Act Accessibility Guidelines (“ADAAG”) on
27   September 12, 2020 or at any time thereafter up to and including, the date of the
28   1
         Plaintiff Rutherford is a tester in this litigation and a consumer who wishes to access Defendants' goods and services.
                                                                  3
                                                           COMPLAINT
     Case 5:20-cv-02628-JWH-SP Document 1 Filed 12/22/20 Page 4 of 11 Page ID #:4


 1   filing of this complaint.
 2   13.      The Subject Property and Business lack architectural barrier free facilities
 3   for patrons with disabilities, causing Plaintiff to encounter the following barriers at
 4   the Business and Subject Property: (1) lack of compliant accessible parking or van
 5   accessible parking spaces serving the entrance of the Business as required by
 6   Section 502; (2) the access aisle at the designated accessible parking space is
 7   ramped up to connect the walkway to the street level creating slopes and cross
 8   slopes is excess of 1:48 in violation of Section 502.42; (3) a curb ramp that projects
 9   into the accessible parking space access aisle in violation of Section 406.53; (4) the
10   slope of the flares at the curb ramp connecting the accessible parking spaces to the
11   accessible route exceeds 10% in violation of Section 406.34; (5) no accessible route
12   connecting the parking access aisle to an accessible entrance per Sections 206.4
13   and 208.3.1; and (6) no accessible routes connecting the parking to the main
14   entrance or elements within the facility5.
15   14.      Plaintiff is informed and believes and thereon alleges that, currently, there
16   are no compliant, accessible facilities designed, reserved and available to persons
17   with disabilities at the Business in addition to that alleged, supra.
18   15.      Plaintiff is informed and believes and thereon alleges that Defendants had no
19   policy or plan in place to ensure that compliant accessible parking and other
20   compliant facilities, as alleged above, were available and maintained for persons
21   with disabilities prior to September 12, 2020.
22   16.      Because Defendants own the Property and Business, a place of public
23   accommodation, they are responsible for the violations of the ADA that exist in the
24
     2
25     Access aisles shall be at the same level as the parking spaces they serve. Changes in level are not permitted.
     EXCEPTION: Slopes not steeper than 1:48 shall be permitted per Section 502.4.
     3
26     This Section requires that curb ramps and the flared sides of curb ramps shall be located so that they do not project
     into vehicular traffic lanes, parking spaces, or parking access aisles.
     4
27     This section requires that the slope does not exceed 10%.
     5
       Section 206.2.2 requires that at least one accessible route shall connect accessible buildings, accessible facilities,
28   accessible elements, and accessible spaces that are on the same site, Furthermore, this accessible route must connect to
     site arrival points to allow access from all transportation methods.
                                                               4
                                                        COMPLAINT
     Case 5:20-cv-02628-JWH-SP Document 1 Filed 12/22/20 Page 5 of 11 Page ID #:5


 1   parking area and accessible routes that connect to the facility’s entrance that serve
 2   customers to the Business.
 3   17.   Plaintiff is informed and believes and thereon alleges Defendants have no
 4   policy or plan in place to ensure maintenance of compliant accessible parking and
 5   other compliant facilities, as alleged herein, are available and maintained for
 6   persons with disabilities and remain compliant on an ongoing basis.
 7   18.   Plaintiff personally encountered the alleged barriers at the Business and
 8   Property. The presence of these barriers related to Plaintiff’s (mobility) disability
 9   denied Plaintiff his right to enjoy accessible conditions at public place of
10   accommodation and invades legally cognizable interests created under the ADA.
11   19.   The conditions identified supra, in paragraph 13 are necessarily related to
12   Plaintiff’s legally recognized mobility disability in that Plaintiff is substantially
13   limited in the major life activities of walking, standing, ambulating, grasping and
14   sitting; Plaintiff is the holder of a disabled parking placard and because of his
15   arthritic, neurological, and orthopedic conditions that limit his ability to ambulate,
16   he utilizes accessible parking, accessible features required by the ADA and a
17   mobility aid and/or devise. The enumerated conditions relate to the use of the
18   accessible parking, relate to the slope and condition of the accessible parking and
19   accessible path, and relate to the safety of the accessible path to the accessible
20   entrance and facilities inside the Business. Plaintiff encountered each condition
21   and experienced unnecessary difficulty and/or risk in doing so.
22   20.   As an individual with a mobility disability who at times is dependent upon
23   various mobility devices, Plaintiff has a keen interest in whether public
24   accommodations have architectural barriers that impede full accessibility to those
25   accommodations by individuals with mobility impairments.
26   21.   Plaintiff’s ability to fully and equally enjoy the Property was interfered with
27   as a result of Defendants’ non-compliance with the ADA.
28   22.   Plaintiff also travels frequently with his disabled fiancé, a quadriplegic who
                                               5
                                          COMPLAINT
     Case 5:20-cv-02628-JWH-SP Document 1 Filed 12/22/20 Page 6 of 11 Page ID #:6


 1   requires a wheelchair to ambulate. When she travels via automobile she utilizes a
 2   van with a wheelchair ramp and requires van accessible parking. When they travel
 3   together, Plaintiff drives the wheelchair accessible van6.
 4   23.       Plaintiff and his fiancé frequently travel together and visit public
 5   accommodations as a couple. Here, the inaccessible conditions at the Business and
 6   Property prevent Plaintiff from accessing the Business and Property with his fiancé
 7   because of his association with her due to her disability.
 8   24.     Plaintiff assists and accompanies his fiancé when they travel together in her
 9   wheelchair accessible van, including driving the van, and experiences frustration,
10   emotional distress, physical exhaustion, and discrimination when forced to assist
11   her to navigate and/or overcome physical access barriers.                               These injuries are
12   specific to Plaintiff’s independent right to access the Business and Property with
13   his fiancé. The physical access barriers at the Business and Property deny Plaintiff
14   his independent right to full and equal access to the Business and Property because
15   of his association with his fiancé, a person with a mobility disability.
16   25.     Upon being informed that this public place of accommodation has become
17   fully and equally accessible, he will return within 45-days as a “tester” for the
18   purpose of confirming its accessibility.7
19   26.     Until such time, Plaintiff is being deterred from patronizing the Business.
20   27.     As a result of his difficulty, humiliation, and frustration because of the
21   inaccessible condition of the facilities of the Business, Plaintiff did not fully access
22   the Business or Property. However, Plaintiff would also like to return to the
23   location given its close proximity to an area he frequents from time to time.
24   28.     The Defendant(s) has failed to maintain in working and useable conditions
25   those features required to provide ready access to persons with disabilities.
26   29.     The violations identified above are easily removed without much difficulty
27   6
       Plaintiff’s knowledge of these barriers also deters his fiancé from returning to the Subject Property and Business;
28   however, they will return upon being notified of remediation of the alleged barriers.
     7
       Civil Rights Educ. and Enforcement Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
                                                             6
                                                       COMPLAINT
     Case 5:20-cv-02628-JWH-SP Document 1 Filed 12/22/20 Page 7 of 11 Page ID #:7


 1   or expense. They are the types of barriers identified by the Department of Justice
 2   as presumably readily achievable to remove and, in fact, these barriers are readily
 3   achievable to remove. Moreover, Plaintiff is informed and believes there are
 4   numerous alternative accommodations that could be made to provide a greater
 5   level of access if complete removal were not achievable.
 6   30.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
 7   alleges, on information and belief, that there are other violations and barriers in the
 8   site that relate to his disabilities. Plaintiff will amend the complaint, to provide
 9   proper notice regarding the scope of this lawsuit, once he conducts a site
10   inspection. However, the Defendant(s) are on notice that Plaintiff seeks to have all
11   barriers related to their disabilities remedied.8
12   31.      Without injunctive relief, Plaintiff will continue to be unable to fully and
13   equally enjoy access to Defendant’s facilities in violation of Plaintiff’s rights under
14   the ADA.
15   32.      In a statement, the U.S. Department of Justice’s Civil Rights Division
16   affirms the Department will remain vigilant in enforcing civil rights laws during
17   the COVID-19 pandemic to ensure that fear and prejudice do not limit access to
18   housing, schools, benefits, services, jobs, and information, among other things, on
19   account of race, sex, religion, national origin, disability, or other protected classes.
20   “Laws prohibiting unlawful discriminatory behavior must and will be vigorously
21   enforced.”9
22

23   ///
24   ///
25
     8
      See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff encounters one barrier at a site, he can
26   sue to have all barriers that relate to his disability removed regardless of whether he personally encountered them).
     9
27     The U.S. Department of Justice has emphasized the importance of enforcing laws that prohibit unlawful
     discriminatory behavior, especially in the era of the COVID-19 emergency. See Statement by Assistant Attorney
28   General for Civil Rights Eric S. Dreiband Protecting Civil Rights While Responding to the Coronavirus Disease 2019
     (COVID-19) found at https://www.ada.gov/aag_covid_statement.pdf.
                                                               7
                                                         COMPLAINT
     Case 5:20-cv-02628-JWH-SP Document 1 Filed 12/22/20 Page 8 of 11 Page ID #:8


 1

 2         FIRST CLAIM FOR VIOLATIONS OF THE AMERICANS WITH
 3     DISABILITIES ACT OF 1990, 42 U.S.C. § 12181 et seq. as amended by the
 4                      ADA Amendments Act of 2008 (P.L. 110-325)
 5   33.   Plaintiff re-allege and incorporates by reference all paragraphs alleged above
 6   and each and every other paragraph in this Complaint necessary or helpful to state
 7   this claim as though fully set forth herein.
 8   34.   Under the ADA, it is an act of discrimination to fail to ensure that the
 9   privileges, advantages, accommodations, facilities, goods, and services of any
10   place of public accommodation are offered on a full and equal basis by anyone
11   who owns, leases, or operates a place of public accommodation. See 42 U.S.C. §
12   12182(a).
13   35.   Section 302(a) of Title III of the ADA, 42 U.S.C. §12101 et seq., provides in
14   relevant part:
15
           “No individual shall be discriminated against on the basis of disability
16         in the full and equal enjoyment of the goods, services, facilities,
17         privileges, advantages, or accommodations of any place of public
           accommodation by any person who owns, leases (or leases to), or
18         operates a place of public accommodation.” (42 U.S.C. §12182(a).)
19   36.   The Business and Property are public accommodations within the definition
20   of Title III of the ADA, 42 U.S.C. §12181(7). The subject Business and Subject
21   Property provide and are a service, privilege, or advantage of Defendants herein.
22   37.   Under Section 302(b)(1) of Title III of the ADA, it is unlawful
23   discrimination to deny individuals with disabilities the opportunity to participate in
24   or benefit from the goods, services, facilities, privileges, advantages, or
25   accommodations of an entity. (42 U.S.C. §12182(b)(1)(A)(i).)
26   38.   Under Section 302(b)(1) of Title III of the ADA, it is unlawful
27   discrimination to deny individuals with disabilities an opportunity to participate in
28   or benefit from the goods, services, facilities, privileges, advantages, or
                                                8
                                           COMPLAINT
     Case 5:20-cv-02628-JWH-SP Document 1 Filed 12/22/20 Page 9 of 11 Page ID #:9


 1   accommodation, which is equal to the opportunities afforded to other individuals.
 2   (42 U.S.C. §12182(b)(1)(A)(ii).)
 3   39.   Under §302(b)(2) of Title III of the ADA, unlawful discrimination includes,
 4   among other things:
 5
           “[A] failure to make reasonable modifications in policies, practices, or
 6         procedures, when such modifications are necessary to afford such
 7         goods, services, facilities, privileges, advantages, or accommodations
           to individuals with disabilities, unless the entity can demonstrate that
 8         making such modifications would fundamentally alter the nature of
 9         such goods, services, facilities, privileges, advantages or
           accommodations; and a failure to take such steps as may be necessary
10         to ensure that no individual with a disability is excluded, denied
11         services, segregated or otherwise treated differently than other
           individuals because of the absence of auxiliary aids and services,
12         unless the entity can demonstrate that taking such steps would
13         fundamentally alter the nature of the good, service, facility, privilege,
           advantage, or accommodation being offered or would result in an
14         undue burden.” (42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).)
15   40.   Any business that provides parking spaces must provide accessible parking
16   spaces.   1991 Standards §4.1.2(5).      2010 Standards § 208.      Under the 1991
17   Standards, parking spaces and access aisles must be level with surface slopes not
18   exceeding 1:50 (2.0%) in all directions. 1991 Standards §4.6.2.
19   41.   In addition to lacking accessible disabled parking and access routes to the
20   Business; the failure to ensure that accessible facilities were available and ready to
21   be used by Plaintiff is a violation of law.
22   42.   As set forth hereinabove, Defendants' failure to provide accessible parking
23   and access route(s) are violations of the law.
24   43.   A public accommodation must maintain in operable working condition those
25   features of its facilities and equipment that are required to be readily accessible to
26   and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
27   44.   Given its location and options, Plaintiff will continue to desire to patronize
28   the Subject Business but have been and will continue to be discriminated against
                                                   9
                                           COMPLAINT
     Case 5:20-cv-02628-JWH-SP Document 1 Filed 12/22/20 Page 10 of 11 Page ID #:10


 1    due to lack of accessible facilities and, therefore, seek injunctive relief to remove
 2    the barriers.
 3                                    SECOND CALIM FOR
 4          VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
 5    45.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 6    above and each and every other paragraph in this Complaint necessary or helpful to
 7    state this cause of action as though fully set forth herein.
 8    46.    California Civil Code § 51 et seq. guarantees equal access for people with
 9    disabilities to the accommodations, advantages, facilities, privileges, and services
10    of all business establishments of any kind whatsoever.              Defendants are
11    systematically violating the UCRA, Civil Code § 51 et seq.
12    47.    Because Defendants violated Plaintiff’s rights under the ADA, Defendants
13    also violated the UCRA and are liable for damages. (Civ. Code § 51(f), 52(a).)
14    These violations are ongoing.
15    48.    Plaintiff is informed and believes and thereon alleges that Defendants’
16    actions constitute discrimination against Plaintiff on the basis of a disability, in
17    violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
18    previously put on actual or constructive notice that the Business is inaccessible to
19    Plaintiff.      Despite this knowledge, Defendants maintain its premises in an
20    inaccessible form, and Defendants have failed to take actions to correct these
21    barriers.
22                                           PRAYER
23    WHEREFORE, Plaintiff prays that this court award damages provide relief as
24    follows:
25           1.       A preliminary and permanent injunction enjoining Defendants from
26    further violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA, Civil Code §
27    51 et seq. with respect to its operation of the Business and Subject Property; Note:
28    Plaintiff is not invoking section 55 of the California Civil Code and is not
                                                 10
                                             COMPLAINT
     Case 5:20-cv-02628-JWH-SP Document 1 Filed 12/22/20 Page 11 of 11 Page ID #:11


 1    seeking injunctive relief under the Disable Persons Act at all.
 2          2.     An award of actual damages and statutory damages of not less than
 3    $4,000 per violation pursuant to § 52(a) of the California Civil Code and $4,000
 4    for each time he visits an establishment that contains architectural barriers that
 5    deny the Plaintiff of full and equal enjoyment of the premises (Feezor v. Del Taco,
 6    Inc. (2005) 431 F.Supp.2d 1088, 1091.)
 7          3.     An additional award of $4,000.00 as deterrence damages for each
 8    violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 9    LEXIS 150740 (USDC Cal, E.D. 2016);
10          4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
11    pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
12                                DEMAND FOR JURY TRIAL
13          Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
14    raised in this Complaint.
15

16    Dated: December 22, 2020         LAW OFFICES OF BABAK HASHEMI, ESQ.
17

18                                     By: /s/ Babak Hashemi, Esq.
                                          Babak Hashemi, Esq.
19                                        Attorney for Plaintiff
20

21

22

23

24

25

26

27

28
                                                11
                                            COMPLAINT
